Citation Nr: 0728099	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-02 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for coronary artery 
disease, including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for diabetic 
retinopathy, including as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

At a hearing before the undersigned in May 2007, the veteran 
testified that he desired to file a claim for service 
connection for psoriasis.  The Board finds that the veteran's 
oral testimony reduced to writing by the transcript of the 
hearing is sufficient to constitute a claim for entitlement 
to service connection for psoriasis.  Thus this claim is 
REFERRED to the RO for appropriate action.

In addition, the veteran has claimed both in writing and by 
his hearing testimony that he has or has had cataracts the he 
believes are secondary to his service-connected diabetes 
mellitus.  However, the issue before the Board is a claim 
specifically for diabetic retinopathy, which is a completely 
different disorder.  Thus the Board finds that this issue of 
entitlement to service connection for cataracts as secondary 
to service-connected diabetes mellitus is not properly before 
it for review, but the veteran's statements and testimony 
sufficiently state a claim.  Thus this claim is also REFERRED 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that remand is necessary because the 
veteran's service medical records are not in the claims 
folder.  It is clear that they once were associated with the 
claims file as the RO references them as evidence considered 
in the rating decision and the Statement of the Case.  They 
could not, however, be found after a thorough review of the 
claims file (consisting of two folders). 

Although the veteran's claims are for secondary service 
connection, the Board must also consider whether the veteran 
is entitled to service connection on a direct basis.  See 
Combee v. v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
Thus the service medical records are necessary in order for 
the Board to consider the veteran's claims on all possible 
theories of entitlement.

Since it is necessary to remand this case, the Board 
concludes that additional notice must be provided to the 
veteran pursuant to changes to VA's obligations set forth in 
recent caselaw.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice that 
is compliant with the current notice 
requirements.

2.  Locate and associate the veteran's 
service medical records with the claims file.  
If the service medical records cannot be 
found, contact the veteran and request he 
submit any copies he might have of these 
records.  All other efforts to recover or 
recreate the service medical records should 
be made pursuant to the M21-1MR with regard 
to lost service records.  If all efforts to 
locate the veteran's service medical records 
are not successful in recovering or 
recreating them, then a memorandum of 
unavailability should be issued.

3.  Then, after ensuring that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the 
veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JAMES A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



